COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §                  No. 08-12-00021-CR
IN RE: HAROLD W. MITCHELL,
                                                    §              ORIGINAL PROCEEDING
RELATOR.
                                                    §             ON PETITION FOR WRIT OF

                                                    §                      MANDAMUS


                                  MEMORANDUM OPINION

       Relator Harold Mitchell, pro se, has filed a petition for writ of mandamus, requesting that

this Court compel the Honorable Bill McCoy, judge of the 358th Judicial District Court of Ector

County to withdraw that part of its judgment which ordered Relator to reimburse the state for

attorney’s fees and costs related to his criminal conviction. Section 22.221 of the Texas

Government Code expressly limits the mandamus jurisdiction of the courts of appeals to (1) a

writ necessary to enforce the jurisdiction of the court, (2) a writ against a district court judge or

county court judge in the court of appeals’ district, or (3) a writ against a judge of a district court

who is acting as a magistrate at a court of inquiry in the court of appeals district. TEX.GOV’T

CODE ANN. § 22.221(a), (b)(West 2004). Because the petition for writ of mandamus is not

directed against a district court judge or county court judge in our district, and issuance of the

writ is not necessary to enforce our jurisdiction, we do not have jurisdiction of this original

proceeding. Accordingly, we dismiss the petition for writ of mandamus for want of jurisdiction.



February 29, 2012
                                               CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
(Do Not Publish)